 1   ROBERT C. SCHUBERT (SBN 62684)                     TIFFANY CHEUNG (CA SBN 211497)
     WILLEM F. JONCKHEER (SBN 178748)                   TCheung@mofo.com
 2   SCHUBERT JONCKHEER & KOLBE LLP                     BONNIE LAU (CA SBN 246188)
     Three Embarcadero Center, Suite 1650               BLau@mofo.com
 3   San Francisco, CA 94111                            ANGELA E. KLEINE (CA SBN 255643)
     Telephone: (415) 788-4220                          AKleine@mofo.com
 4   rschubert@schubertlawfirm.com                      MORRISON & FOERSTER LLP
     wjonckheer@schubertlawfirm.com                     425 Market Street
 5                                                      San Francisco, California 94105-2482
     BRIAN J. WANCA (admitted pro hac vice)             Telephone: 415.268.7000
 6   GLENN L. HARA (admitted pro hac vice)              Facsimile: 415.268.7522
     RYAN M. KELLY (admitted pro hac vice)
 7   ROSS M. GOOD (admitted pro hac vice)               ERIN P. LUPFER (CA SBN 317994)
     ANDERSON & WANCA                                   ELupfer@mofo.com
 8   3701 Algonquin Road, Suite 500                     MORRISON & FOERSTER LLP
     Rolling Meadows, IL 60008                          12531 High Bluff Drive
 9   Telephone: (847) 368-1500                          San Diego, California 92130-2040
     bwanca@andersonwanca.com                           Telephone: 858.720.5100
10   ghara@andersonwanca.com                            Facsimile: 858.720.5125
     rkelly@andersonwanca.com
11   rgood@andersonwanca.com                            Attorneys for Defendants
                                                        MCKESSON TECHNOLOGIES, INC.,
12   Attorneys for Plaintiffs                           and MCKESSON CORPORATION

13   [Additional Counsel on Signature Page]

14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17

18
     TRUE HEALTH CHIROPRACTIC INC., and                  Case No. 4:13-cv-02219-HSG
19   MCLAUGHLIN CHIROPRACTIC
     ASSOCIATES, INC., individually and as the           STIPULATED MOTION AND
20   representatives of a class of similarly-situated    ORDER TO RESET HEARING ON
     persons,                                            PLAINTIFF’S MOTION
21
                            Plaintiffs,                  The Hon. Judge Haywood S. Gilliam, Jr.
22
             v.                                          Date Action Filed: May 15, 2013
23
     MCKESSON CORPORATION,
24   MCKESSON TECHNOLOGIES, INC.,
     and DOES 1-10,
25
                            Defendants.
26

27

28
     STIPULATION AND ORDER TO RESET HEARING ON MOTION
     CASE NO. 4:13-CV-02219-HSG
 1          Pursuant to Civil Local Rule 7-12 and the Clerk’s Notice (ECF No. 406), Plaintiff

 2   McLaughlin Chiropractic Associates Inc. (“Plaintiff”) and Defendants McKesson Corporation

 3   and McKesson Technologies, Inc. (collectively, “Defendants”), by and through their respective

 4   counsel, stipulate and move the Court to reschedule the motion hearing date previously set for

 5   hearing on September 2, 2021 at 2:00 PM, to July 29, 2021 at 2:00 PM.

 6          WHEREAS, Plaintiff filed its Motion for Entry of Authorization Order Under the Cable

 7   Act (“Motion”) on June 8, 2021. (Doc. 405).

 8          WHEREAS, at the time Plaintiff filed its Motion, the earliest hearing date available was

 9   September 2, 2021.

10          WHEREAS, because the pretrial conference is on September 7, 2021, and trial is set to

11   begin October 18, 2021, Defendants offered to stipulate to an earlier hearing date for Plaintiff’s

12   Motion. Plaintiff agreed.

13          WHEREAS, the parties seek to shorten the time for the hearing to July 29, 2021, so that

14   Plaintiff’s Motion might be resolved in advance of the pretrial conference and trial.

15          WHEREAS, this is the parties’ first request to modify the hearing date for Plaintiff’s

16   Motion.

17          WHEREAS, this requested modification will not affect the briefing schedule or the rest of

18   the case schedule.

19          NOW, THEREFORE, the parties stipulate and respectfully move the Court to reset the

20   hearing on Plaintiff’s Motion to July 29, 2021 at 2:00 PM.

21

22          IT IS SO STIPULATED.

23
     Dated: June 22, 2021                  By:     /s/ Ross M. Good
24                                                 BRIAN J. WANCA (admitted pro hac vice)
                                                   RYAN M. KELLY (admitted pro hac vice)
25
                                                   GLENN L. HARA (admitted pro hac vice)
26                                                 ROSS M. GOOD (admitted pro hac vice)
                                                   ANDERSON + WANCA
27                                                 3701 Algonquin Road, Suite 500
                                                   Rolling Meadows, IL 60008
28
     STIPULATION AND ORDER TO RESET HEARING ON MOTION
     CASE NO. 4:13-CV-02219-HSG                                                                           1
 1                                               Telephone: 847-368-1500
                                                 Fax: 847-368-1501
 2                                               bwanca@andersonwanca.com
 3                                               rkelly@andersonwanca.com
                                                 ghara@andersonwanca.com
 4                                               rgood@andersonwanca.com

 5                                               ROBERT C. SCHUBERT
                                                 WILLEM F. JONCKHEER
 6                                               SCHUBERT JONCKHEER & KOLBE LLP
 7                                               Three Embarcadero Center, Suite 1650
                                                 San Francisco, CA 94111
 8                                               Telephone: 415-788-4220
                                                 Fax: 415-788-0161
 9                                               rschubert@schubertlawfirm.com
                                                 wjonckheer@schubertlawfirm.com
10

11                                               GEORGE D. JONSON (admitted pro hac vice)
                                                 MATTHEW E. STUBBS (admitted pro hac vice)
12                                               MONTGOMERY JONSON LLP
                                                 600 Vine Street, Suite 2650
13                                               Cincinnati, OH 45202
                                                 Telephone: 513-241-4722
14
                                                 Fax: 513-768-9220
15                                               gjonson@mojolaw.com
                                                 mstubbs@mojolaw.com
16
                                                 Counsel for Plaintiffs
17

18
     Dated: June 22, 2021                By:     /s/Bonnie Lau
19
                                                 TIFFANY CHEUNG
20                                               BONNIE LAU
                                                 ANGELA E. KLEINE
21                                               ERIN P. LUPFER
                                                 MORRISON & FOERSTER LLP
22
                                                 Counsel for Defendants
23

24

25

26

27

28
     STIPULATION AND ORDER TO RESET HEARING ON MOTION
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                        2
 1                                      FILER’S ATTESTATION

 2          I, Ross M. Good, in compliance with Civil Local Rule 5-1(i)(3), attest that I have on file

 3   the concurrences for any signatures indicated by a “conformed” signature (/s/) within this e-filed

 4   document.

 5

 6   Dated: June 22, 2021                         By:     /s/ Ross M. Good
                                                          Ross M. Good
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO RESET HEARING ON MOTION
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                     3
 1                                               ORDER

 2          Pursuant to the Stipulation of the Parties, and good cause appearing, the hearing on

 3   Plaintiff’s Motion for Entry of Authorization Order Under The Cable Act (Doc. 405) shall be

 4   reset to July 29, 2021 at 2:00 PM.

 5          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 6

 7   DATED: 6/23/2021
                                                         HAYWOOD S. GILLIAM, JR.
 8                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO RESET HEARING ON MOTION
     CASE NO. 4:13-CV-02219-HSG                                                                    4
